DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 2/11/2021, is acknowledged. Claims 1 – 20 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3791880 (“Hunsicker”; of record)
Regarding claim 1, Hunsicker teaches a product comprising: an aluminum alloy sheet (Abstract). Note that Hunsicker describes the product as a “sheet” and not a “strip”. A person having ordinary skill in the art would expect a “strip” as claimed in the instant claim, and a “sheet” as taught by Hunsicker to be roughly equivalent or comparable in dimension.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The range of Zn taught by Hunsicker (5.2-6.2 wt%) falls within the range of Zn in the instant claim (4-28 wt%).
Hunsicker teaches that the product is subjected to a homogenization treatment, wherein an essentially uniform microstructural distribution of primary solute elements Zn, Mg, and Cu is achieved (2: 67 – 3: 5). An ordinarily skilled artisan would appreciate an essentially uniform microstructural distribution of Zn throughout the product to meet the claimed limitation requiring a variation of a weight percent of zinc to be 15% or less between a surface and a thickness center of the aluminum alloy sheet/strip.
It is noted the Hunsicker does not explicitly teach that the product is a cast product. The claim limitation “a cast product” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
2, a prima facie case of obviousness exists, as the range of Zn (5.2-6.2 wt%) taught by Hunsicker (1: 50-55) overlaps with the range of Zn in the instant claim (6-28 wt%).
Regarding claim 5, the range of Zn (0.5-10 wt%) taught by Hunsicker ([0075], L 1-4) falls within the range of Zn in the instant claim (4-15 wt%).
Regarding claim 6, a prima facie case of obviousness exists, as the range of Zn (5.2-6.2 wt%) taught by Hunsicker (1: 50-55) overlaps with the range of Zn in the instant claim (6-12 wt%).
Regarding claim 7, the range of Zn (5.2-6.2 wt%) taught by Hunsicker ([0075], L 1-4) falls within the range of Zn in the instant claim (4-10 wt%).
Regarding claim 8, the range of Zn (5.2-6.2 wt%) taught by Hunsicker (1: 50-55) falls within the range of Zn in the instant claim (4-8 wt%).
Regarding claim 9, Hunsicker teaches that the product is subjected to a homogenization treatment, wherein an essentially uniform microstructural distribution of primary solute elements Zn, Mg, and Cu is achieved (2: 67 – 3: 5). An ordinarily skilled artisan would appreciate an essentially uniform microstructural distribution of Zn throughout the product to meet the claimed limitation requiring a variation of a weight percent of zinc to be 12% or less between a surface and a thickness center of the aluminum alloy sheet/strip.

Regarding claim 10, Hunsicker teaches a product comprising: an aluminum alloy sheet (Abstract). Note that Hunsicker describes the product as a “sheet” and not a “strip”. A person having ordinary skill in the art would expect a “strip” as claimed in the instant claim, and a “sheet” as taught by Hunsicker to be roughly equivalent or comparable in dimension.
Hunsicker teaches an aluminum alloy composition (1: 50-55) that is given in Table 2 below and compared to the composition of claim 10 and its dependent claims.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
Hunsicker teaches that the product is subjected to a homogenization treatment, wherein an essentially uniform microstructural distribution of primary solute elements Zn, Mg, and Cu is achieved (2: 67 – 3: 5). An ordinarily skilled artisan would appreciate an essentially uniform microstructural distribution of Zn throughout the product to meet the claimed limitation requiring a variation of a weight percent of zinc to be 15% or less between a surface and a thickness center of the aluminum alloy sheet/strip.
It is noted the Hunsicker does not explicitly teach that the product is a cast product. The claim limitation “a cast product” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 
11, the range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
Regarding claim 12, the range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
Regarding claim 13, the range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
Regarding claim 14, the range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
Regarding claim 15, the range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
Regarding claim 16, a prima facie case of obviousness exists, as the range of Cu (1.2-1.9 wt%) taught by Hunsicker (1: 50-55) overlaps with the range of Cu (1-1.5 wt%) in the instant claim, while the Zn and Mg content taught by Hunsicker falls within the claimed amounts.
Regarding claim 17, the range of Zn, Cu, and Mg taught by Hunsicker falls within the range of Zn, Cu, and Mg of the instant claim.
Regarding claim 18, a prima facie case of obviousness exists, as the range of Mg (1.9-2.5 wt%) taught by Hunsicker (1: 50-55) overlaps with the range of Mg (1-2 wt%) in the instant claim, while the Zn and Cu content taught by Hunsicker falls within the claimed amounts.

Regarding claim 20, Hunsicker teaches a product comprising: an aluminum alloy sheet (Abstract). Note that Hunsicker describes the product as a “sheet” and not a “strip”. A person having ordinary skill in the art would expect a “strip” as claimed in the instant claim, and a “sheet” as taught by Hunsicker to be roughly equivalent or comparable in dimension.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The range of Zn and Cu taught by Hunsicker falls within the range of Zn and Cu of the instant claim.
Hunsicker teaches that the product is subjected to a homogenization treatment, wherein an essentially uniform microstructural distribution of primary solute elements Zn, Mg, and Cu is achieved (2: 67 – 3: 5). An ordinarily skilled artisan would appreciate an essentially uniform microstructural distribution of Zn throughout the product to meet the claimed limitation requiring a variation of a weight percent of zinc to be 15% or less between a surface and a thickness center of the aluminum alloy sheet/strip.
It is noted the Hunsicker does not explicitly teach that the product is a cast product. The claim limitation “a cast product” is product-by-process, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113). 

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0064058 (“Kim”; of record) in view of US 2002/0153123 (“Ünal”; of record) and “Abatement of segregation with the electro and static magnetic field during twin-roll casting of .
Regarding claim 1, Kim teaches a cast product comprising: an aluminum alloy strip ([0014], L 1-3). Note that Kim describes the cast product as a “sheet” and not a “strip”. A person having ordinary skill in the art would expect a “strip” as claimed in the instant claim, and a “sheet” as taught by Kim to be roughly equivalent or comparable in dimension. As further evidence, the casting method taught by Kim is referred to as “twin roll strip casting” ([0012], L 3-6).
Kim teaches an aluminum alloy composition ([0075], L 1-4) that is given in Table 4 below and compared to the composition of claim 1 and its dependent claims.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Zn taught by Kim (0.5-10 wt%) overlaps with the range of Zn in the instant claim (4-28 wt%).
Kim does not teach that the cast material has a variation in weight percent of the zinc present in the strip that is 15% or less between a surface and a thickness center of the strip.  

It would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a thickness center in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll up to about 20 wt% ([0053], L 6-10). Zinc is a eutectic forming alloying element within an aluminum matrix ([0007], L 10-13). This difference in concentration of eutectic forming alloying elements, e.g. zinc, between the center and upper/lower surfaces of the aluminum alloy strip as taught by Ünal (up to 20 wt%) encompasses the claimed variation of a weight percent (15% or less) of the instant claim.
In addition, Su teaches that the formation of segregation bands, local bands with elevated alloying element concentrations, in Al-Zn-Mg-Cu alloys restricts the industrial application of sheets produced from these alloys (P 279, C 1, Par 1, L 5-7). Su teaches that it is of importance to reduce segregation in order to reduce the deposition of precipitates as well as to reduce constitutional supercooling (P 279, C 1/2, Par 1, L 15-20). It would have been obvious to a person having ordinary skill in the art to attempt to reduce the segregation of alloying elements in the strips taught by Kim, which would result in lowered variation in weight percent of the zinc present in the strip.
Regarding claim 2, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (6-28 wt%).
Regarding claim 3, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (8-28 wt%).
4, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps at end points with the range of Zn in the instant claim (10-28 wt%).
Regarding claim 5, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (4-15 wt%).
Regarding claim 6, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn in the instant claim (6-12 wt%).
Regarding claim 7, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Zn in the instant claim (4-10 wt%).
Regarding claim 8, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Zn in the instant claim (4-8 wt%).
Regarding claim 9, Kim does not teach that the casted material has a variation in weight percent of the zinc present in the strip that is 12% or less between a surface and a thickness center of the strip. 
Ünal teaches the same modified twin-roll casting method and apparatus as the technique used in the instant application, where the melted alloy is passed through a pair of rotating cooling rolls to cool and solidify the strip ([0021], L 1-5; Fig. 3). Ünal teaches that these rolls rotate at speeds of 25 ft/min to 400 ft/min ([0023], L 1-2). This range of rotational speeds falls within the suitable range of 25 ft/min to 500 ft/min as stated in the instant application (Application: [0091], L 7-8). Ünal also teaches that a high roll speed is necessary to impart sufficient force to large dendrites, in order to entrain the dendrites in the center portion of the sheet and break them down into smaller dendrites ([0049], L 5-9). Moreover, Ünal teaches that the modified twin-roll casting method is advantageous over conventional twin-roll casting methods and belt casting methods, as 
It would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a thickness center in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. Further, Ünal teaches that the concentration of eutectic forming alloying elements in the intermediate layer of aluminum strips formed by the taught method (Fig. 3, 18), i.e. a thickness center of the aluminum alloy strip, is less than in the first and second layers (Fig. 3, 6 & 8), which would include the upper and lower surfaces of the aluminum alloy strip, typically by up to about 20 wt% ([0053], L 6-10). Zinc is a eutectic forming alloying element within an aluminum matrix ([0007], L 10-13). This difference in concentration of eutectic forming alloying elements, e.g. zinc, between the center and upper/lower surfaces of the aluminum alloy strip as taught by Ünal (up to 20 wt%) encompasses the claimed variation of a weight percent (12% or less) of the instant claim.


Regarding claim 10, Kim teaches a cast product comprising: an aluminum alloy strip ([0014], L 1-3). Note that Kim describes the cast product as a “sheet” and not a “strip”. A person having ordinary skill in the art would expect a “strip” as claimed in the instant claim, and a “sheet” as taught by Kim to be roughly equivalent or comparable in dimension. As further evidence, the casting method taught by Kim is referred to as “twin roll strip casting” ([0012], L 3-6).
Kim teaches an aluminum alloy composition ([0075], L 1-4) that is given in Table 5 below and compared to the composition of claim 10 and its dependent claims.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim overlaps with the range of Zn (4-28 wt%) in the instant claim, and the ranges of Cu (0.05-3 wt%) and Mg (0.5-5 wt%) taught by Kim encompass the ranges of Cu (1-3 wt%) and Mg (1-3 wt%) in the instant claim. 
Kim does not teach that the casted material has a variation in weight percent of the zinc present in the strip that is 15% or less between a surface and a thickness center of the strip.  
Ünal teaches the same modified twin-roll casting method and apparatus as the technique used in the instant application, where the melted alloy is passed through a pair of rotating cooling rolls to cool and solidify the strip ([0021], L 1-5; Fig. 3). Ünal teaches that these rolls rotate at speeds of 25 ft/min to 400 ft/min ([0023], L 1-2). This range of rotational speeds falls within the suitable range of 25 ft/min to 500 ft/min as stated in the instant application (Application: [0091], L 7-8). Ünal also teaches that a high roll speed is necessary to impart sufficient force to large dendrites, in order to entrain the dendrites in the center portion of the sheet and break them down 
It would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a thickness center in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll rotational speed which falls within the range disclosed in the specification of the instant claim. Further, Ünal teaches that the concentration of eutectic forming alloying elements in the intermediate layer of aluminum strips formed by the taught method (Fig. 3, 18), i.e. a thickness center of the aluminum alloy strip, is less than in the first and second layers (Fig. 3, 6 & 8), which would include the upper and lower surfaces of the aluminum alloy strip, typically by up to about 20 wt% ([0053], L 6-10). Zinc is a eutectic forming alloying element within an aluminum matrix ([0007], L 10-13). This difference in concentration of eutectic forming alloying elements, e.g. zinc, 
In addition, Su teaches that the formation of segregation bands, local bands with elevated alloying element concentrations, in Al-Zn-Mg-Cu alloys restricts the industrial application of sheets produced from these alloys (P 279, C 1, Par 1, L 5-7). Su teaches that it is of importance to reduce segregation in order to reduce the deposition of precipitates as well as to reduce constitutional supercooling (P 279, C 1/2, Par 1, L 15-20). It would have been obvious to a person having ordinary skill in the art to attempt to reduce the segregation of alloying elements in the strips taught by Kim, which would result in lowered variation in weight percent of the zinc present in the strip.
Regarding claim 11, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn (4-15 wt%) in the instant claim.
Regarding claim 12, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) overlaps with the range of Zn (4-12 wt%) in the instant claim.
Regarding claim 13, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Zn (4-10 wt%) in the instant claim.
Regarding claim 14, a prima facie case of obviousness exists, as the range of Cu (0.05-3 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Cu (1-2.5 wt%) in the instant claim.
Regarding claim 15, a prima facie case of obviousness exists, as the range of Cu (0.05-3 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Cu (1-2 wt%) in the instant claim.
Regarding claim 16, a prima facie case of obviousness exists, as the range of Cu (0.05-3 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Cu (1-1.5 wt%) in the instant claim.
17, a prima facie case of obviousness exists, as the range of Mg (0.5-5 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Mg (1-2.5 wt%) in the instant claim.
Regarding claim 18, a prima facie case of obviousness exists, as the range of Mg (0.5-5 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Mg (1-2 wt%) in the instant claim.
Regarding claim 19, a prima facie case of obviousness exists, as the range of Mg (0.5-5 wt%) taught by Kim ([0075], L 1-4) encompasses the range of Mg (1-1.5 wt%) in the instant claim.

Regarding claim 20, Kim teaches a cast product comprising: an aluminum alloy strip ([0014], L 1-3). Note that Kim describes the cast product as a “sheet” and not a “strip”. A person having ordinary skill in the art would expect a “strip” as claimed in the instant claim, and a “sheet” as taught by Kim to be roughly equivalent or comparable in dimension. As further evidence, the casting method taught by Kim is referred to as “twin roll strip casting” ([0012], L 3-6).
Kim teaches an aluminum alloy composition ([0075], L 1-4) that is given in Table 6 below and compared to the composition of claim 20.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of Zn (0.5-10 wt%) taught by Kim overlaps with the range of Zn (4-28 wt%) in the instant claim, and the range of Cu (0.05-3 wt%) taught by Kim encompasses the range of Cu (1-3 wt%) in the instant claim. 
Kim does not teach that the casted material has a variation in weight percent of the zinc present in the strip that is 15% or less between a surface and a thickness center of the strip.  

It would have been obvious to a person having ordinary skill in the art to cast the product taught by Kim utilizing the method and apparatus taught by Ünal. The casting method and apparatus taught by Ünal combines the beneficial qualities of conventional twin-roll casting and belt casting methods by conducting high-speed casting whilst maintaining uniformity in the cast strip surface, and results in the breakdown of large dendrites in the center portion of the sheet. 
Moreover, it would also be obvious to a person having ordinary skill in the art that the variation in weight percent of the zinc present between a surface and a thickness center in the strip would be similar between the modified product of Kim in view of Ünal and the instant application. The alloy taught by Kim has an overlapping composition with the alloy claimed in the instant claim, and the alloy is produced by the same manufacturing method with a range of cooling roll up to about 20 wt% ([0053], L 6-10). Zinc is a eutectic forming alloying element within an aluminum matrix ([0007], L 10-13). This difference in concentration of eutectic forming alloying elements, e.g. zinc, between the center and upper/lower surfaces of the aluminum alloy strip as taught by Ünal (up to 20 wt%) encompasses the claimed variation of a weight percent (15% or less) of the instant claim.
In addition, Su teaches that the formation of segregation bands, local bands with elevated alloying element concentrations, in Al-Zn-Mg-Cu alloys restricts the industrial application of sheets produced from these alloys (P 279, C 1, Par 1, L 5-7). Su teaches that it is of importance to reduce segregation in order to reduce the deposition of precipitates as well as to reduce constitutional supercooling (P 279, C 1/2, Par 1, L 15-20). It would have been obvious to a person having ordinary skill in the art to attempt to reduce the segregation of alloying elements in the strips taught by Kim, which would result in lowered variation in weight percent of the zinc present in the strip.

Response to Declaration
The declaration under 37 CFR § 1.132 made by Dr. Ali Ünal and filed 2/11/2021 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 2/11/2021 is insufficient to overcome the rejections of claim 1 based upon both US 3791880 (“Hunsicker”; of record), as well as US 2015/0064058 (“Kim”; of record) in view of US 2002/0153123 (“Ünal”; of record) and “Abatement of segregation with the electro and static magnetic field during twin-roll casting of 7075 alloy sheet”, 2014. Materials Science & Engineering A, Vol 599, pp 279-285 (“Su”; of record) applied under 35 U.S.C. 103 as set forth in the last Office action because: 
With regard to Hunsicker, Dr. Ünal has stated that there is no reference, express or implicit, to macrosegregation in Hunsicker’s aluminum alloy sheet products. The Examiner notes that such a statement is not sufficient to overcome the prima facie case of obviousness made by the Examiner. 
As Hunsicker teaches that an essentially uniform microstructural distribution of primary solute elements Zn, Mg, and Cu is achieved in the taught aluminum alloy (2: 67 – 3: 5), an ordinarily skilled artisan would expect this taught essentially uniform microstructural distribution to result in a variation of zinc between a surface and a thickness center of the aluminum alloy that is 15% or less. Moreover, Dr. Ünal’s comments appear to disregard this explicit disclosure made by Hunsicker. Rather, they focus on the disclosure that as-cast dendritic microsegregation is overcome, and postulates that since dendritic microsegregation is overcome, Hunsicker does not support a prima facie case of obviousness. 
Dr. Ünal does state that in his experience, an “essentially uniform microstructural distribution of the primary solute elements Zn, Mg, and Cu” does not and cannot define a percent variability of the primary solute elements between a surface and a thickness center of an aluminum alloy strip. The Examiner does agree that such a disclosure would not define a percent variability, but in view of such a disclosure, an ordinarily skilled artisan would have expected the percent 
The Examiner notes that the claim as-written is extremely broad, the only requirements being that a strip is aluminum-based, contains 4-28 wt% zinc, and has a variation of zinc between a surface and thickness center that is 15% or less. In view of the wide breadth of the instant claim, as well as the reasoning previously discussed, Dr. Ünal’s conclusion that the Hunsicker reference cannot support a prima facie case of obviousness fails to outweigh the previously presented evidence of obviousness.
With regard to the combination of Kim and Ünal, Dr. Ünal concludes that although 7xxx alloys such as those described in Kim can be made in the apparatus taught by the Ünal secondary reference, it would not be obvious that doing so would result in the claimed zinc variability of 15% or less. 
Dr. Ünal argues that the zinc variability taught by the Ünal secondary reference, which does satisfy the claimed zinc variability, would not be applicable to the instant case, as it was obtained from aluminum alloys having a Zn content that is much lower than what is currently claimed, and as Zn content increases, it would be expected that % variability would also increase. However, the Examiner notes that no direct evidence has been presented which would support Dr. Ünal’s conclusion that it would have been expected that zinc variability would have been much greater at the raised Zn content of the instant claims, such that the claimed zinc variability would be unexpected. Dr. Ünal has previously presented data concerning variability of Ni at raised concentration, but the Examiner maintains that such data cannot be assumed to be the same for Zn. As support for the Examiner’s position, Fig. 1 of Gariepy, presented in the declaration, is referenced. Fig. 1 is a graphic which demonstrates how % deviation of an alloying element varies prima facie case of obviousness.
Even further, the Examiner maintains that the prima facie case of obviousness made by Kim in view of Ünal is strong. Alloys having a composition as claimed in the instant claim set are well known in the art; Kim is one such example. Further, the processing method which results in the claimed zinc variability is known in the prior art, and motivation for using such processing method has been provided. Absent a direct showing of why it would not be reasonably expected for the prior art combination to result in the claimed zinc variability of the instant claim, the claims in their current form cannot be considered non-obvious.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 2/11/2021 are acknowledged and have been fully considered. The filed remarks largely reiterate the comments made by Dr. Ünal in the concurrently filed declaration, which have been addressed previously. The Examiner maintains that when all of the presented evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735